COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-14-00170-CV


In the Estate of Maurice Boylan,            §    From County Court at Law No. 1
Deceased
                                            §    of Wichita County (27,159-E)

                                            §    February 12, 2015

                                            §    Opinion by Justice Gabriel


                                       JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to include

Cooper Boylan’s individual liability for the bequests, pre- and postjudgment

interest, and fees and expenses awarded. It is ordered that the judgment of the

trial court is affirmed as modified.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                            Justice Lee Gabriel